Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 3 and 8 have been canceled and Claims 1, 2, 4-7, and 9-15 are currently pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “said pump” in lines 2 and 5. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “said rotary positive displacement pump”. Appropriate correction is required.
Claim 2 is objected to because of the following abnormalities: Claim 2 recites “wherein said pump is a rotary positive displacement pump containing drive gears” in lines 1 and 2.  However, “rotary positive displacement pump” has already been instantiated in claim 1.  Examiner suggests reciting “wherein said rotary positive displacement pump contains drive gears”. Appropriate correction is required.
Claims 5 and 6  is objected to because of the following informalities: Claims 5 and 6 recites “the size ratio” in the fourth lines. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a size ratio”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 recites “said pump” in lines 2 and 5. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “said rotary positive displacement pump”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 recites “air supply” in line 4.  However “air-supply” is used in every other place. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160).
In reference to independent claim 11, Palmer teaches a structure capable of performing the method of pumping a hydrocarbon fluid (col 2, lines 12-19 specifically discloses pumping oils, which are a type of hydrocarbon) comprising the following steps: providing an rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump); providing a hydrocarbon fluid to an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) of the pump; and pumping the hydrocarbon fluid through the pump and out an outlet (106) of the pump (col 2, lines 12-19 discloses “The new manual bulk liquid pump control and distribution system has been designed to revolutionize not only the way bulk liquids are handled by truck tankers but also the way bulk liquids are transferred between containment vessels. Bulk liquids in the petroleum industry consist of gasoline, oil, diesel, aviation-gas, and transmission fluid to anti-freeze, used oil, and more.” the cite discloses the pump moving oils, which are hydrocarbons, from location to location).
Palmer does not teach providing an air-supply in fluid communication with the pump, to drive the pump.
Lopes, a similar material moving system mounted on a vehicle, teaches providing an air-supply (thru air hose 54, fig 1) in fluid communication with the pump, to drive the pump (air motor 34 drives the gear box 36 which in turn drives the pump 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump driving system of Lopes in the pump assembly of  Palmer to provide a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. 
In reference to dependent claim 14, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, Palmer further discloses a pump assembly (fig 10) further comprising the step of: filtering the hydrocarbon fluid prior to pumping the hydrocarbon fluid through the pump (col 10, lines 4-8 discloses “FIG. 3 depicts a perspective view of the right side of the manual bulk liquid pump control and distribution system 10 illustrating the directional suction flow of the bulk liquid along with the strainer basket 48 partly removed from strainer basket housing 34.” fluid moves thru the strainer before moving thru the pump, a strainer is a type of filter, see fig 10).  
In reference to dependent claim 15, Palmer in view of Lopes teaches a pump assembly incorporating the method of claim 11 (the rejection of claim 11 discloses a pump assembly using the method of claim 11).

Claims 1, 2, 4, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) further in view of Everson (USPAP 2005/0111995).
In reference to independent claim 1, Palmer teaches a pump assembly (fig 10) comprising: a rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump), said pump containing an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) and an outlet (106); and a filter member (48, fig 3) removably contained within a filter housing (34, fig 3) within said inlet (portion of pipe from valve 18 to vane pump 102, fig 10), for straining a bulk fluid (col 10, lines 4-8 discloses “FIG. 3 depicts a perspective view of the right side of the manual bulk liquid pump control and distribution system 10 illustrating the directional suction flow of the bulk liquid along with the strainer basket 48 partly removed from strainer basket housing 34.”), wherein said rotary positive displacement pump (102) is an outdoor hydrocarbon or oil pump (col 2, lines 12-19 discloses “The new manual bulk liquid pump control and distribution system has been designed to revolutionize not only the way bulk liquids are handled by truck tankers but also the way bulk liquids are transferred between containment vessels. Bulk liquids in the petroleum industry consist of gasoline, oil, diesel, aviation-gas, and transmission fluid to anti-freeze, used oil, and more.”, claim 12 specifically references mounting the pump to a vehicle and col 2 lines 29-44 discloses using the pump on a vehicle in many outdoor locations). 
Palmer does not teach an air motor adapted to be in fluid communication with an air supply for driving said pump; an oiler adapted to be in fluid communication with said air motor, for injecting oil into said air supply.
Lopes, a similar material moving system mounted on a vehicle, teaches an air motor (34 and 36, fig 1) adapted to be in fluid communication with an air supply (thru air hose 54) for driving a pump (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump driving system of Lopes in the pump assembly of  Palmer to provide a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. To be clear the modification is made by adding both the gear system 36 and the air motor 34 are added to the pump assembly of Palmer.
Lopes does not teach an oiler adapted to be in fluid communication with said air motor, for injecting oil into said air supply.
Everson, a similar pneumatically powered tool, teaches an oiler (225, fig 10) adapted to be in fluid communication with said air motor (motor that runs 224, fig 10), for injecting oil into said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.

In reference to independent claim 7, Palmer teaches a pump assembly (fig 10) comprising: a rotary positive displacement pump (102, fig 10 shows a vane pump which is a type of rotary positive displacement pump), said pump containing an inlet (portion of pipe from valve 18 to vane pump 102, fig 10) and an outlet (106); and a filter member (48, fig 3) contained within said inlet (48 is within 34, fi g3), for straining a bulk fluid (col 10, lines 4-8 discloses “FIG. 3 depicts a perspective view of the right side of the manual bulk liquid pump control and distribution system 10 illustrating the directional suction flow of the bulk liquid along with the strainer basket 48 partly removed from strainer basket housing 34.”).
Palmer does not teach an air motor adapted to be in fluid communication with an air supply, for driving said pump; an oiler adapted to be in fluid communication with said air supply, wherein said oiler contains a composition containing oil and/or automotive antifreeze. 
Lopes, a similar material moving system mounted on a vehicle, teaches an air motor (34 and 36, fig 1) adapted to be in fluid communication with an air supply (thru air hose 54) for driving a pump (pump 16 is driven by air motor 34 thru gearbox 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pump driving system of Lopes in the pump assembly of  Palmer to provide a system “which is relatively more simple in construction and number of components with reduced maintenance and repair requirements”; col 1, lines 44-46; Lopes. To be clear the modification is made by adding both the gear system 36 and the air motor 34 are added to the pump assembly of Palmer.
Lopes does not teach an oiler adapted to be in fluid communication with said air motor, for injecting oil into said air supply.
Everson, a similar pneumatically powered tool, teaches an oiler (225, fig 10) adapted to be in fluid communication with said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.

In reference to dependent claim 2, Palmer in view of Lopes and Everson teaches the pump assembly of claim 1, Palmer discloses the pump is a rotary positive displacement pump (102, fig 10) however Palmer is silent to drive gears, Lopes, combined above, discloses a pump (pump is 16, fig 1) driving system (drive system is air motor 34 and gearbox/ratio multiplier 36) containing drive gears (multiplier 36 has gears), said drive gears sized to have a 3:1 to 4:1 size ratio relative to the respective diameter of each gear (col 4, lines 3-5 discloses “Ratio multiplier 36 has a gear train producing a 3:1”).  
In reference to dependent claim 4, Palmer in view of Lopes and Everson teaches the pump assembly of claim 1, Everson further discloses that  said oiler (225, fig 10) is adapted to be in fluid communication with said air motor (fig 10 shows a tool that is driven by an air motor), for injecting an oil and automotive antifreeze mixture into said air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”).  
 In reference to dependent claim 12, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, however
Palmer and Lopes do not teach providing an oiler containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air supply.
Everson, a similar pneumatically powered tool, teaches providing an oiler (225, fig 10) containing an oily composition in fluid communication with the air- supply; and injecting the composition into the air supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to provide oil composition to the tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.  
In reference to dependent claim 13, Palmer in view of Lopes teaches the structure capable of completing the method of claim 11, however
Palmer and Lopes do not teach providing an oiler containing a composition containing an oil and/or a fuel antifreeze, in fluid communication with the air-supply; and injecting the composition into the air-supply.  
Everson, a similar pneumatically powered tool, teaches providing an oiler (225, fig 10) containing a composition containing an oil and/or antifreeze, in fluid communication with the air-supply (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool” Everson discloses using an in-line oiler to oil composition to the tool); and injecting the composition into the air-supply (Everson specifically discloses providing the lubricant “to the tool”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oiler of Everson in the pump of Palmer in view of Lopes “to reduce the likelihood of freezing up of equipment due to temperature drop from expansion of the CO.sub.2 as the system is operated” para 0042; Everson.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) further in view of Everson (USPAP 2005/0111995) further in view of Williams (USPN 8,033,339).
In reference to dependent claim 5, Palmer in view of Lopes and Everson teaches the pump assembly of claim 1, however
Palmer, Lopes and Everson do not teach a first inlet hose coupled to said inlet, wherein said first inlet hose has a first diameter, and said inlet has a second diameter, and the size ratio of the first diameter to the second diameter ranges from 1:1 to 1:5.
Williams, a similar transfer pump, teaches a first inlet hose (L2, fig 3) coupled to said inlet (inlet to F4), wherein said first inlet hose has a first diameter (2 ½”), and said inlet has a second diameter (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose”; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections) suitable for attaching to a suction side around-the-pump line L2”), and 
the size ratio of the first diameter (diameter of L2) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:5 (the size ratio of L2 to inlet of F4 is 1:1.2 falling within the claimed range, since FS is disclosed as a 3” fitting on either side and 2 ½” tees off it the ratio is 1:1.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Palmer in view of Lopes and Everson so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, as can be seen clearly in fig. 3 the use of this piping allows fluid to be pumped from multiple sources.
In reference to dependent claim 6, Palmer in view of Lopes and Everson teaches the pump assembly of claim 5, however
Palmer, Lopes, and Everson do not teach a second inlet hose, wherein said inlet is coupled to said inlet hose, and, wherein said second inlet hose as a third diameter, and the size ratio of the third diameter to the second diameter ranges from 1:1 to 1:1.5.  
Williams, a similar transfer pump, teaches further comprising a second inlet hose (HO, fig 3), wherein said inlet (inlet to F4) is coupled to said inlet hose (3”; col. 4, lines 37-40 specifically disclose “an inlet attachment FS (such as a 3 inch pipe with mating for a 21/2 inch hose; col 2, line 62-67 specifically discloses “It might be noted at the outset that frequently water is supplied from a reservoir outlet to a pump, and from a pump to a facility conduit, using manifolds and a plurality of hoses, rather than using just one large line or hose. The use of a plurality of hoses makes the system more amendable to human handling” Williams specifically discloses using hoses between connections), and, 
wherein said second inlet hose (HO, fig 3) as a third diameter (3”), and the size ratio of the third diameter (diameter of HO) to the second diameter (diameter from the fitting FS to the suction manifold to the left of P) ranges from 1:1 to 1:1.5 (the size ratio of HO to inlet of F4 is 1:1 falling within the claimed range, since FS is disclosed as a 3” fitting on either side the ratio is 1:1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet configuration of Williams in the pump assembly of Palmer in view of Lopes and Everson so the operator “could avoid the cost and loss of time involved in having to bring to a hazard a pump specially fitted” col. 1, lines 61-62. By being able to attach to multiple sizes, different fluid sources and lines can be accessed.  Furthermore, as can be seen clearly in fig. 3 the use of this piping allows fluid to be pumped from multiple sources.

 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (USPN 7,681,607) in view of Lopes (USPN 5,217,160) further in view of Everson (USPAP 2005/0111995) further in view of Dennis (USPN 1,896,291).
In reference to dependent claim 9, Palmer in view of Lopes and Everson teaches the pump assembly of claim 7, Everson further discloses wherein said oiler contains a composition containing oil or fuel antifreeze (para 0042 specifically discloses “an in line oiler 225 may be positioned between the distribution block and the tool, as seen in FIG. 10, in order to provide lubrication or antifreeze to the tool”), however
Palmer, Lopes, and Everson do not teach oil and antifreeze.
Dennis, an antifreeze composition, teaches oil and antifreeze (lines 12-18 specifically disclose “The present anti-freeze preparation comprises a mixture of filtered crank-case oil or drainings, kerosene and oil of peppermint. The ingredients enumerated are preferably taken in the proportions of 50% crank-ease oil or drainings, 49% kerosene and 1% essence of peppermint” kerosene is a form of “fuel antifreeze”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mixture of Dennis in the pump assembly of Palmer in view of Lopes and Everson “which may be inexpensively produced and which will give complete satisfaction” lines 10-11; Dennis.
In reference to dependent claim 10, Palmer in view of Lopes and Everson teaches the pump assembly of claim 9, Dennis further discloses a composition wherein said oil and fuel antifreeze are provided as a mixture at about a 50:50 volumetric percent ratio (lines 12-18 specifically disclose “The present anti-freeze preparation comprises a mixture of filtered crank-case oil or drainings, kerosene and oil of peppermint. The ingredients enumerated are preferably taken in the proportions of 50% crank-ease oil or drainings, 49% kerosene and 1% essence of peppermint” kerosene is a form of “fuel antifreeze”).  

Response to Arguments
Applicant's arguments filed on 11/30/2021 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746